Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s response
In view of Applicant’s amendments of claims 1 and 8-12, the earlier rejection of these claims under U.S.C. 112 is withdrawn. The examiner notes with ‘Thanks’, Applicant amended the claims, but is obliged to point out the limitations recited in claims 4 and 8-12, please see below.
Claim Rejections - 35 USC § 112
Claims 4-5, and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation, “wherein the annular opening is closer to the chip area than the internal pads”, as recited in claim 4 remains unclear with regard to the relationship being recited. 
Applicant has explained in the response of July, 20, 2022 that Applicant intended to recite that the internal pads were placed outside the annular opening and therefore were farther from the chip area than was the annular opening, but this clarification has not been made in the claim, and the claim therefore remains unclear.
	The limitation, “communicating with the annular opening”, as recited in claim 8-12, is unclear with regard to the manner of communication. Does Applicant merely wish to say that the recited corner opening abut the annular opening?
The reference of interest is cited:

    PNG
    media_image1.png
    407
    661
    media_image1.png
    Greyscale

	Yu (US 20170271267 A1) teaches in Fig. 1 and related texts, a semiconductor package comprising” a substrate having a dielectric layer (100) having a first surface; a wiring layer formed on a surface of the dielectric layer; and external area surrounding a chip area; and an opening formed on the external area, wherein a part of the wiring layer is exposed in the opening; a first chip (11) mounted on the chip area of the dielectric layer and electrically connected to the substrate; and an encapsulation (12) formed on the first chip and the external area of the substrate to encapsulate the first chip. Yu fails to teach and/or suggest comprising a solder resist layer covering the wiring layer and the opening is an annular opening as the claimed invention.
Claims 1-3, and 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance: see para [0004] as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816